DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

The election with traverse filed on April 6, 2021 is acknowledged and has been entered.1
Applicant elected the invention of Group I, claims 1-13 and 15, and the species thereof in which the antibody or the functional fragment thereof comprises a light chain comprising complementarity determining regions (CDRs) comprising the amino acid sequences of SEQ ID NOs: 3, 5, and 6 and a light chain variable domain framework having the amino acid sequence of the framework of a light chain variable domain having the amino acid sequence of SEQ ID NO: 30 and in which the antibody or the functional fragment thereof comprises a heavy chain variable domain comprising a framework having the amino acid sequence of the framework of a heavy chain variable domain having the amino acid sequence of SEQ ID NO: 38.

Information Disclosure Statement
The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statements filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other 
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restriction
The restriction and election requirement set forth in the Office action mailed February 8, 2021 has been withdrawn in part so as to rejoin the elected invention and the invention of Group VI.  In addition the restriction and election requirement set forth in the Office action mailed February 8, 2021 has been further withdrawn so as to rejoin the elected species of the inventions and the non-elected species thereof. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 
Authorization for this examiner’s amendment was given in an interview with Jacques L. Etkowicz on July 1, 2021.

The application has been amended as follows: 

In the specification:

Paragraph [134] has been replaced with the following amended paragraph:

The kinetics of anti-human PD-1 chimeric monoclonal antibody binding to its antigen human PD-1 was detected using Biacore™ X100. The instrument utilizes an optical surface plasmon resonance technique to detect association and dissociation between a molecule coupled on a sensor chip and an analyte. CM5 chips (GE Healthcare, BR-1000-12) were used. Brief experiment procedure was as follow: anti-human PD-1 chimeric antibody was diluted to 2 g/mL with a running buffer (1 xHBS-EP + 10 mM HEPES, 150 mM NaCl, 3 mM EDTA, 0.05% surfactant P20, pH 7.4), then injected at a rate of 10 L/min onto a CM5 chip coupled with antihuman IgG, lasted for 60 seconds. In the association phase, the antigen PD-1 was diluted to multiple concentrations with a running buffer, and injected at a rate of 30 pL/min for 180 seconds. In the dissociation phase, the duration of the dissociation was 1200 seconds. Glycine solution (GE Healthcare, BR-1003-54) was used to regenerate for 30 seconds at a speed of 10 L/min. The experiment method for the control antibody was similar, except the duration of dissociation was adjusted to 600 seconds. Association rate constant and dissociation rate constant were analyzed and calculated by Biacore™ X100 evaluation software. See Table 2 for the association rate constant, dissociation rate constant and dissociation equilibrium constant of the anti-human PD-1 chimeric antibodies. The data demonstrates that, compared to Pembrolizumab, after binding to antigen PD-1, anti-human PD-1 chimeric monoclonal antibody could maintain the binding state for a longer time and is not easy to be dissociated, which contributes greatly to its biological functions.

In the claims:

The following set of claims has replaced the prior set of claims:

1.	(Currently Amended) An antibody capable of specifically binding to PD-1 or a functional fragment thereof, wherein the antibody or the functional fragment thereof comprises a light chain variable region and a heavy chain variable region;
the light chain variable region comprises a light chain CDR consisting of CDR-L1, variable region comprises a heavy chain CDR consisting of CDR-H1, CDR-H2 and CDR-H3; 
the amino acid sequences of the CDR-L1, CDR-L2, and CDR-L3 are respectively set forth in SEQ ID NO: 1, 5 and 6, or respectively set forth in SEQ ID NO: 2, 5 and 6, or respectively set forth in SEQ ID NO: 3, 5 and 6, or respectively set forth in SEQ ID NO: 4, 5 and 6; and the amino acid sequences of the CDR-H1, CDR-H2, and CDR-H3 are respectively set forth in SEQ ID NO: 7, 8 and 9;


2.	(Original) The antibody or the functional fragment thereof according to claim 1, wherein the antibody comprises a constant region sequence of any one selected from the group consisting of human IgG1, IgG2, IgG3, IgG4, IgA, IgM, IgE and IgD.

3.	(Currently Amended) The antibody or the functional fragment thereof according to claim 1, wherein the functional fragment is selected from the group consisting of a F(ab')2, a Fab', a  Fab, and a Fv fragment, or wherein said antibody is an scFv antibody.

4.	(Currently Amended) The antibody or the functional fragment thereof according to claim 1, wherein the amino acid sequences of light chain variable region and heavy chain variable region 

light chain variable region comprises FR-L1, FR-L2, FR-L3 and FR-L4, and heavy chain framework region of the heavy chain variable region comprises FR-H1, FR-H2, FR-H3 and FR-H4;
the FR-L1 is selected from the amino acid sequence set forth in SEQ ID NO: 17 and the amino sequence set forth in SEQ ID NO: 17 but having one or more of the following substitutions:
 
the 1st amino acid D is replaced by E; 
the 2nd amino acid V is replaced by I; 
the 13th amino acid L is replaced by Y; and 
the 19th amino acid A is replaced by V;

the FR-L2 is selected from the amino acid sequence set forth in SEQ ID NO: 18 and the amino sequence set forth in SEQ ID NO: 18 but having one or more of the following substitutions: 

the 6th amino acid P is replaced by S; 
the 7th amino acid G is replaced by H; and 
the 9th amino acid A is replaced by S;

the FR-L3 is selected from the amino acid sequence set forth in SEQ ID NO: 19 and the amino sequence set forth in SEQ ID NO: 19 but having one or more of the following substitutions: 

the [[22th]] 22nd amino acid L is replaced by V; 
the 24th amino acid P is replaced by T; 
the 28th amino acid A is replaced by G; and 
the [[31th]] 31st amino acid F is replaced by Y;

the FR-L4 is selected from the amino acid sequence set forth in SEQ ID NO: 20 and the amino sequence set forth in SEQ ID NO: 20 but having th amino acid Y [[is]] replaced by L;

the FR-H1 has the amino acid sequence set forth in SEQ ID NO: 21;

the FR-H2 is selected from the amino acid sequence set forth in SEQ ID NO: 22 and the amino sequence set forth in SEQ ID NO: 22 but having one or more of the following substitutions: 

the 5th amino acid A is replaced by T; and
the 14th amino acid A is replaced by S;

the FR-H3 is selected from the amino acid sequence set forth in SEQ ID NO: 23 and the amino sequence set forth in SEQ ID NO: 23 but having one or more of the following substitutions:
 
the 12th amino acid N is replaced by T; 
the 14th amino acid Y is replaced by H; and
the 18th amino acid N is replaced by S; and

the FR-H4 has the amino acid sequence set forth in SEQ ID NO: 24; 











































6.	(Previously Presented) An isolated nucleic acid molecule selected from:

A)    DNA or RNA, encoding the antibody or the functional fragment thereof according to claim 1; and

B)    a nucleic acid complementary to the nucleic acid as defined in A).

7.	(Currently Amended) A composition, comprising the antibody or the functional fragment thereof according to claim 1

8.	(Currently Amended) The composition according to claim 7, wherein the antibody or the functional fragment thereof is coupled to at least one diagnostic agent and/or therapeutic agent to form an immunoconjugate.

9.	(Currently Amended) The composition according to claim 8, wherein the at least one diagnostic agent is 







10.	(Currently Amended) The composition according to claim 8, wherein the at least one therapeutic agent is 









11.	(Currently Amended) A method of one or more tumors in a subject, comprising administering the composition according to claim 7 to [[a]] the subject 





wherein the one or more tumors is 

12.	(Currently Amended) A method of one or more tumors in a subject, comprising administering the antibody or the functional fragment thereof according to claim 1 to [[a]] the subject 
 




wherein the one or more tumors is 

13. 	(Currently Amended) A drug for one or more tumors, comprising the antibody 





wherein the one or more tumors is 

14.	(Canceled)

15.	(Currently Amended) A method of one or more tumors in a subject, comprising administering the drug according to claim 13 to [[a]] the subject 

16.	(New)	The antibody or functional fragment thereof according to claim 1, wherein said antibody is a humanized antibody.

17.	(New)	The antibody or functional fragment thereof according to claim 1, wherein said antibody is a chimeric antibody.

18.	(New) The antibody or functional fragment thereof according to claim 1, wherein said antibody is a bispecific antibody.

19.	The antibody or the functional fragment thereof according to claim 1, wherein the amino acid sequences of light chain variable region and heavy chain variable region are respectively set forth in SEQ ID NO: 15 and SEQ ID NO: 16.

20. 	(New) The antibody or the functional fragment thereof according to claim 5,  

21. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 25 and the heavy chain variable region sequence comprises SEQ ID NO: 38.

22. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 29 and the heavy chain variable region sequence comprises SEQ ID NO: 38.

23. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 30 and the heavy chain variable region sequence comprises SEQ ID NO: 38.

24. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 31 and the heavy chain variable region sequence comprises SEQ ID NO: 38.

25. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 26 and the heavy chain variable region sequence comprises SEQ ID NO: 38.

26. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 28 and the heavy chain variable region sequence comprises SEQ ID NO: 40.

27. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 25 and the heavy chain variable region sequence comprises SEQ ID NO: 40.



29. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 30 and the heavy chain variable region sequence comprises SEQ ID NO: 40.

30. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 31 and the heavy chain variable region sequence comprises SEQ ID NO: 40.

31. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 28 and the heavy chain variable region sequence comprises SEQ ID NO: 38.

32. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 27 and the heavy chain variable region sequence comprises SEQ ID NO: 39.

33. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 32 and the heavy chain variable region sequence comprises SEQ ID NO: 39.

34. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 33 and the heavy chain variable region sequence comprises SEQ ID NO: 39.

35. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 34 and the heavy chain variable region sequence comprises SEQ ID NO: 39.

36. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 35 and the heavy chain variable region sequence comprises SEQ ID NO: 41.

37. 	(New) The antibody or the functional fragment thereof according to claim 5,  wherein the light chain variable region comprises SEQ ID NO: 36 and the heavy chain variable region sequence comprises SEQ ID NO: 42.

38.	(New)	The antibody or the functional fragment thereof according to claim 5, wherein the antibody or functional fragment thereof comprises a light chain constant region comprising SEQ ID NO: 15 and a heavy chain constant region comprising SEQ ID NO: 16. 

Claims 15-38 have been renumbered as claims 14-37, respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Support for the amendment is found throughout the specification, including the claims, as originally filed; see, e.g., the original claims.

The prior art does not teach or fairly suggest an antibody or a functional fragment thereof, which specifically binds to PD-1, wherein the antibody or the functional fragment thereof comprises a light chain variable region comprising CDRs comprising SEQ ID NOs: 1, 5, and 6, SEQ ID NOs; 2, 5, and 6, SEQ ID NOs: 3, 5, and 6, or SEQ ID NOs: 4, 5, and 6 and a heavy chain variable region comprising CDRs comprising SEQ ID NOs: 7, 8, and 9; it follows then that the prior art does not teach or fairly suggest a method for treating a tumor in subject comprising administering to the subject the antibody or functional fragment thereof or a composition comprising the antibody or functional fragment thereof.




Conclusion
	Claims 1-13 and 15-38 have been allowed.

	Claims 15-38 have been renumbered as claims 14-37, respectively.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







slr
July 1, 2021



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s arguments traversing the propriety of the restriction and election requirement are moot in view of the partial withdrawal of the requirement so as to rejoin the elected species of the inventions and the non-elected species thereof.